UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4572


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL STANLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cr-00333-DKC-1)


Submitted:   June 6, 2013                 Decided:   July 19, 2013


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Megan E. Coleman, MARCUSBONSIB, LLC, Greenbelt, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Sujit
Raman, Appellate Chief, Baltimore, Maryland, LisaMarie Freitas,
Special Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     This appeal arises from Paul Stanley’s conviction by a jury

of   three         counts        related           to     child         pornography--for

transportation, receipt, and possession of child pornography, in

violation of 18 U.S.C. §§ 2252A(a)(1), (2), (5)(B)--as well as

one count of obstruction of justice, in violation of 18 U.S.C. §

1512(c)(1).        Stanley argues that the district court erred in

admitting     expert   testimony          by       the   agent    who    conducted      the

forensic     examination         of    Stanley’s         computer.        Stanley       also

contends that the district court erred in denying his motion for

judgment     of    acquittal,         challenging         the    sufficiency      of     the

evidence    supporting      his        convictions.         Finding       no   reversible

error, we affirm.



                                              I.

     We    first    consider      Stanley’s         argument      that    Agent     Crystal

Gilmer, a computer forensic examiner with the Maryland State

police, should not have been permitted to testify as an expert

regarding her forensic examination of Stanley’s laptop computer.

Stanley     asserts       that        Agent     Gilmer     possessed        insufficient

specialized knowledge or skill in the software programs used to

extract     data   from     Stanley’s          computer,        and   failed   to      offer

testimony regarding the reliability of the forensic tools used

in the examination.

                                               2
       We review the district court’s decision to admit expert

testimony for abuse of discretion and will not find an abuse

unless a ruling is “arbitrary and irrational.”                       United States v.

Cloud, 680 F.3d 396, 401 (4th Cir 2012), cert. denied, 133 S.

Ct. 218 (2012); United States v. Dorsey, 45 F.3d 809, 812 (4th

Cir. 1995).

       Federal Rule of Evidence 702 outlines the requirements for

the admissibility of expert testimony.                       These are four-fold.

First,    the     district     court       must       find    that     “the   expert’s

scientific,      technical,      or    other      specialized         knowledge     will

assist    the    trier    of   fact   to    understand        the     evidence    or   to

determine the fact in issue.”                  Fed. R. Evid. 702(a).             Second,

“the testimony [must be] based on sufficient facts or data.”

Id. 702(b).           Third and fourth, “the testimony [must be] the

product of reliable principles and methods” that “the expert has

reliably applied . . . to the facts of the case.”                         Id. 702(c)-

(d).     As to these latter prongs, the district court “must have

considerable leeway in deciding in a particular case how to go

about     determining      whether      particular           expert     testimony      is

reliable.”       Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

(1999).     The many factors set forth in Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993), and its progeny are neither

exclusive       nor    dispositive.            Fed.     R.    Evid.     702   advisory

committee’s note.          Furthermore, “the trial court’s role as a

                                           3
gatekeeper is not intended to serve as a replacement for the

adversary system,” and consequently, “the rejection of expert

testimony is the exception rather than the rule.”                             Id.

       During      her   expert        testimony,         Agent   Gilmer      explained       the

process she used to examine Stanely’s laptop, utilizing multiple

forensic      tools.           These     tools       included       a    forensic     software

program called EnCase, which she used to make a “mirror” image

of Stanley’s computer in order to examine its contents without

risking     damage       to    the     original.          Agent     Gilmer’s        examination

revealed that Stanley had downloaded and installed a peer-to-

peer   file     sharing        program       called       FrostWire      onto   his       laptop.

Agent Gilmer also discovered that the FrostWire program had been

used to search for and download child pornography, as well as to

view, keep, and share child pornography files.

       We   conclude          that    the    district       court       did   not    abuse    its

discretion in admitting Agent Gilmer’s expert testimony on these

facts.      Assessing the first of Rule 702’s requirements, many

courts have noted that the process of forensic data extraction

requires      specialized            knowledge       or   skill     conducive        to   expert

testimony.         See, e.g., United States v. Yu, 411 F. App’x 559,

566-67      (4th    Cir.        2010)       (“[T]he       process       of    forensic       data

extraction      requires         ‘some      specialized       knowledge         or    skill    or

education that is not in possession of the jurors.’”) (quoting



                                                 4
United States v. Johnson, 617 F.3d 286, 293 (4th Cir. 2010));

United States v. Ganier, 468 F.3d 920, 926 (6th Cir. 2006).

      As for the factual basis and reliability of the testimony,

the district court acted well within the wide bounds of its

discretion.         During the lengthy voir dire that included several

rounds       of     cross-examination,              the      district       court      heard

considerable         evidence           regarding        Agent    Gilmer’s     education,

training, experience, and knowledge of the forensic tools and

procedures she utilized, as well as detailed explanations of her

use of the forensic software in this particular case.                                  Agent

Gilmer     also     explained          that   the    forensic      tools    she     used    to

examine the contents of Stanley’s laptop had been accepted as

reliable procedures by her law enforcement agency.                           Having heard

all of this evidence and the defense’s objections, the district

court permitted the government to proceed with its examination

of   Agent    Gilmer         as   an     expert     in     “computer    examination        and

analysis.”        J.A. 204.

      We     find      the    record      more      than    adequately      supports       the

district court’s determination that Agent Gilmer’s testimony was

based on sufficient facts and data, and was reliable.



                                              II.

      We     turn       next       to     Stanley’s        arguments       regarding       the

sufficiency       of    the       evidence,      reviewing       the   district     court’s

                                               5
denial of a motion for judgment of acquittal de novo.                         United

States v. Penniegraft, 641 F.3d 566, 571 (4th Cir. 2010), cert.

denied, 132 S. Ct. 564 (2011).                In this posture, we view the

evidence presented to the jury in the light most favorable to

the   government   and    “will    sustain         the   jury’s    verdict    if   any

rational trier of fact could have found the essential elements

of the crime charged beyond a reasonable doubt.”                       Id. at 571

(citing Jackson v. Virginia, 443 U.S. 307, 391 (1979)).



                                      A.

      Stanley   first    argues    that      the    evidence      presented   cannot

support his child pornography convictions.                 We disagree.

      Stanley   was      charged   and       convicted      of     transportation,

receipt, and possession of child pornography under a statute

that criminalizes, in pertinent part, the following activities:

      (1) knowingly . . . transport[ing] . . . using any
      means [of interstate commerce], including by computer,
      any child pornography;

      (2) knowingly receiv[ing] . . . any child pornography
      [or material that contains child pornography] that has
      been [transported in interstate commerce], including
      by computer; or . . .

      (5) . . . (B) knowingly possess[ing], or knowingly
      access[ing] with intent to view, any . . . material
      that contains an image of child pornography that has
      been [transported in interstate commerce], including
      by computer[.]

18 U.S.C. §§ 2252A(a)(1), (2), (5)(B).


                                         6
       We decline Stanley’s invitation to find that downloading,

storing,    and     sharing     images     using    a    peer-to-peer     program    on

one’s computer cannot establish knowing receipt, possession or

transportation of child pornography.                    We have held that “use of

a peer-to-peer file-sharing program qualifies as distribution”

in the context of a sentencing enhancement for distribution of

child pornography.          United States v. Layton, 564 F.3d 330, 335

(4th Cir. 2009).          Thus, “[w]hen knowingly using a file-sharing

program that allows others to access child pornography files, a

defendant    commits      an    act   related      to    the   transfer   of   [child

pornography].”        Id. (internal quotation marks omitted).                       The

same     rationale        applies     to        transportation,     receipt,        and

possession of child pornography as defined by 18 U.S.C. § 2252A.

       Furthermore, the evidence supports the jury’s finding that

Stanley possessed the requisite knowledge of his actions for

each of the child pornography convictions.                       In affirming the

sufficiency of the evidence to support a defendant’s conviction

for receipt of child pornography, we have reasoned that “whether

a defendant knew that images viewed online would be saved to his

computer is a close question only where there is some indication

that the images were saved there without his knowledge.”                       United

States v. Johnson, 2013 WL 1767640, at *3 (4th Cir. Apr. 25,

2013).      Here,    as    in   Johnson,     the    government    presented     ample

evidence of Stanley’s intent and awareness of his illegal acts.

                                            7
According       to    Agent     Gilmer’s       testimony,       570    files     had      been

available for sharing at the time Stanley’s laptop was seized,

all of which were saved in the folder designated for saving and

sharing files, entitled “C:/Users/Paul/shared.”                         J.A. 261.         Upon

opening the FrostWire shared folder, it prominently displayed

the following warning: “You are sharing 570 files.                                   You can

control     which       files    FrostWire           shares.”         J.A.     238.         The

government introduced evidence of common search terms associated

with child pornography, which were included in many of the file

names found on the laptop.                 Agent Gilmer also testified that

during    the    ten    days    prior     to    the    laptop’s       seizure,      specific

images    in    the    FrostWire    shared         folder    had     been     accessed      209

times, with 173 of the images containing terms indicative of

child pornography in their titles.

       In addition to this abundance of evidence that Stanley had

repeatedly       sought    and    viewed       child     pornography,         and     was    on

notice that these files were being shared with others through

the    FrostWire       program,    the     jury       also   heard     testimony         about

Stanley’s       attempt    to    destroy       his    laptop    by    placing       it   under

running water in the shower after officers informed him that

they   were     investigating       his    involvement          in    child    pornography

activities.          From this evidence, particularly when viewed in the

light most favorable to the government, a rational jury could

have concluded beyond a reasonable doubt that Stanley knowingly

                                               8
transported,       received,          and   possessed      child    pornography,      in

violation of the charged provisions of 18 U.S.C. § 2252A.

       We   thus    conclude           that     substantial       evidence      supports

Stanley’s child pornography convictions.



                                              B.

       Finally, Stanley argues that insufficient evidence supports

his conviction for obstruction of justice.                          Again, Stanley’s

argument lacks merit.

       To   sustain       a        conviction      for     obstructing      a    federal

proceeding, the government was required to prove that Stanley

“corruptly     .    .     .        alter[ed],      destroy[ed],     mutilate[d],      or

conceal[ed] a record, document, or other object, or attempt[ed]

to do so, with the intent to impair the object’s integrity or

availability for use in an official proceeding.”                           18 U.S.C. §

1512(c)(1).

       The government presented evidence that the Internet Crimes

Against Children Task Force (the “Task Force”) was conducting an

online undercover investigation into individuals using peer-to-

peer networks to traffic child pornography.                        In the course of

this   investigation,          officers       identified     an    internet     protocol

(“IP”) address which they linked to Stanley.                         When Task Force

officers     arrived          at     Stanley’s      residence,      they     identified

themselves    and       informed       Stanley      that   they    were    pursuing   an

                                              9
investigation into child pornography activities.            Stanley asked

if he could go back into the residence to get dressed, at which

point he went into the basement and woke his roommate, Brian

Pease, telling him that “[t]he cops are here for my computer.”

J.A. 191.     When Pease got out of bed a few minutes later, he

found Stanley’s laptop in the shower under running water, and

removed it.    Meanwhile, Stanley returned to the door and advised

the Task Force officers that he no longer had possession of the

laptop because he had given it to a friend when it stopped

working six months earlier.          Task Force officers subsequently

obtained a search warrant for Stanley’s residence, and recovered

the laptop Stanley had placed in the shower.

      Again viewing this evidence in the light most favorable to

the   government,   we   find   it   more   than   sufficient   to   allow   a

reasonable juror to determine beyond a reasonable doubt that

Stanley attempted to destroy or conceal his laptop in order to

impair its availability for use in an official proceeding. ∗


      ∗
      Stanley also argues that the evidence failed to establish a
sufficient “nexus” to a federal proceeding; in other words, that
Stanley should be acquitted on the obstruction of justice count
because he had no reasonable likelihood of knowing that the
investigation by Maryland State police officers related to a
federal proceeding. However, Stanley’s proffered interpretation
is contradicted by the plain statutory language. In particular,
the statute specifies that a qualifying proceeding “need not be
pending or about to be instituted at the time of the offense,”
18 U.S.C. § 1512(f)(1), and that “no state of mind need be
proved with respect to the circumstance . . . that the official
(Continued)
                                      10
                                    III.

     Accordingly, we affirm Stanley’s convictions.                    We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials      before      this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




proceeding . . . is before          a     judge   or   court    of    the   United
States,” id. at § 1512(g).



                                     11